                            Case 1:19-cv-06145-VEC Document 40 Filed 12/23/19 Page 1 of 1

                   RATH YOUNG PIGNATELLI
                  R. Terry Parker, Esquire
                  Attorney at Law
                  rtp@rathlaw.com
                  DD (603) 410-4338


                  December 23, 2019

                  VIA ECF

                  Honorable Valerie E. Caproni
                  United States District Judge
                  United States District Court
                  Southern District of New York
                  40 Foley Square
                  New York, NY 10007

                  Re:          Creative Photographers Inc v. MP 36 West 10th Street LLC, et al
                               Case No.: 1:19-cv-06145-VEC (S.D.N.Y.)


                  Dear Judge Caproni:

                  This firm represents the plaintiff Creative Photography Inc. in the above-referenced lawsuit.
                  We write to notify the Court that the parties have reached an agreement in principle to
                  resolve this case in its entirety. We respectfully ask the Court to dismiss this matter, with
                  leave for any party to reopen the case should the parties not finalize their settlement within
                  30 days.

                  Respectfully submitted,

                  /s/ R. Terry Parker


                  cc: Scott J. Sholder, Esquire (counsel for defendant)
                      Nancy E. Wolff, Esquire (counsel for defendant)
                      Lindsay R. Edelstein (counsel for defendant)




National Impact. Uniquely New Hampshire.
                 Rath, Young and Pignatelli, P.C.   One Capital Plaza        20 Trafalgar Square   120 Water Street, 2nd Floor   26 State Street, Suite 9
                 www.rathlaw.com                    Concord, NH 03302-1500   Nashua, NH 03063      Boston, MA 02109              Montpelier, VT 05602
                                                    T (603) 226-2600         T (603) 889-9952      T (617) 523-8080              T (802) 229-8050
                                                    F (603) 226-2700         F (603) 595-7489                                     F (802) 229-4666
